         Case 1:20-cv-02342-LKG Document 56 Filed 09/03/21 Page 1 of 6



                                        September 3, 2021

VIA ECF

Hon. A. David Copperthite
United States District Court
101 West Lombard Street, 8B
Baltimore, Maryland 21201

       Re:     Alfred Chestnut, et al. v. Donald Kincaid, et al.
               Civil Action No. LKG-20-2342

Dear Judge Copperthite:

        Plaintiffs Alfred Chestnut, Andrew Stewart, Jr., and Ransom Watkins respectfully request
an order requiring the Individual Officer Defendants (“Individual Defendants”) to comply with
Plaintiffs’ document requests for: (1) unredacted versions of the Individual Defendants’
Baltimore Police Department (“BPD”) personnel files; and (2) a color photograph of each of the
Individual Defendants from in or about 1983 showing them from the shoulders up, facing the
camera. Plaintiffs’ requests are within the scope of permissible discovery and any concerns about
the sensitive or private nature of such documents are protected by the parties’ Stipulated Order
Regarding Confidentiality of Discovery Material (“Confidentiality Order”). See ECF No. 28.

                                      Factual Background

        On May 19, 2021, Plaintiffs served document requests on the Individual Defendants. In
Request Number 10, Plaintiffs asked the Individual Defendants to produce their “complete
personnel file” from their employment with BPD, “including without limitation any and all
documents concerning . . . hiring, training, employment, performance, discipline, and
remediation with BPD.” See Exhibit 1. The Individual Defendants objected on the grounds that
Plaintiffs’ request was “overly broad in terms of time, unduly burdensome, and seeks
information that is confidential, unnecessary, and thus disproportional to the needs of the case.”
See Exhibit 2.

        In Request Number 18, Plaintiffs asked the Individual Defendants to produce “[a] color
photograph of yourself from the shoulders up facing the camera, showing a clear view of your
face, from 1983, or as close to that date as you have in your possession, custody or control.” See
Exhibit 1. Here, the Individual Defendants objected, claiming the request was “harassing,
unduly burdensome in that it is a needless invasion of the privacy of retired law enforcement
officers,” that it posed an “unnecessary risk that Defendant Officers will be made the subject of
an unfair and unreliable photo identification,” and “a risk to officer safety.” See Exhibit 2.

        After an initial agreed upon three-week deadline extension, and an additional six weeks
beyond that without any explanation for the significant delay, the Individual Defendants
produced heavily redacted personnel records for Defendants Donald Kincaid and John Barrick
and an 18-page redaction log. The Individual Defendants objected to producing any documents
in response to Plaintiffs’ request for photographs.
         Case 1:20-cv-02342-LKG Document 56 Filed 09/03/21 Page 2 of 6
Hon. A. David Copperthite
September 3, 2021
Page 2 of 6

                                          Legal Standard

         “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any
party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).
Discoverable evidence is broader than admissible evidence because it is “relevance and not
admissibility” that dictates. Herchenroeder v. Johns Hopkins Univ. Applied Physics Lab, 171
F.R.D. 179, 181 (D. Md. 1997). Relevancy is “broadly construed to encompass any possibility
that the information sought may be relevant to the claim or defense of any party.” O’Malley v.
Trader Joe’s East, Inc., Civil Action No. RDB-19-3273, 2020 WL 6118841, at *3 (D. Md. Oct.
15, 2020) (emphasis added); see also Martin v. Conner, 287 F.R.D. 348, 350 (D. Md. 2012)
(finding in § 1983 lawsuits that “strong public interest . . . generally weighs heavily in favor of a
full airing of the relevant evidence.”).

        Regarding proportionality, courts consider “whether the burden or expense of the
proposed discovery outweighs its likely benefit,” In re Verizon Wireless, Civil Action No.
TDDC-19-1744, 2019 WL 4415538, at *4 (D. Md. Sept. 16, 2019), as well as the “the
importance of the issues at stake in the action, the amount in controversy, the parties’ relative
access to relevant information, the parties’ resources, [and] the importance of the discovery in
resolving the issues,” Fed. R. Civ. P. 26(b)(1). Once the party seeking discovery demonstrates
relevancy and proportionality, the burden shifts to the resisting party to show why discovery is
not permitted. United Oil Co. v. Parts Ass’n, 227 F.R.D. 404, 411 (D. Md. 2005).

                                             Argument

I. The Requested Personnel Files Are Discoverable and the Individual Defendants’
   Extensive Redactions of Those Files Are Unreasonable.

        The Individual Defendants’ redaction log spans 18 pages and identifies four categories of
purportedly non-discoverable matters: (1) personal and confidential information; (2) medical
records; (3) records post-dating May 28, 1984; and (4) not-sustained disciplinary records. See
Exhibit 3. The Individual Defendants have sought to unilaterally redact information from
responsive personnel files that they alone have deemed irrelevant. Courts, including this one,
have repeatedly ruled that such redactions are improper. See, e.g., In re Marriott Int’l Customer
Data Sec. Breach Litig., Case No. MDL No. 19-md-2879, 2020 WL 5525043, at *2 (quoting
Bartholomew v. Avalon Capital Group, Inc., 278 F.R.D. 441, 451 (D. Minn. 2011) (“The Federal
Rules of Civil Procedure do not grant parties the power to unilaterally redact information on the
basis of relevance.”); id. at 2 n.2 (citing additional cases); Toyo Tires & Rubber Co., Ltd. v. CIA
Wheel Group, No. SA CV 15-00246-DOC (DFMx), 2016 WL 6246384, at *2 (C.D. Cal. Feb. 23,
2016) (finding that a producing party “may not redact otherwise responsive documents because
those documents contain irrelevant material”); ArcelorMittal Cleveland Inc. v. Jewell Coke Co.,
L.P., No. 1:10-CV-00362, at *3 (N.D. Ohio Dec. 16, 2010) (disallowing unilateral rejections and
explaining that “the language of Rule 34 discussed production of ‘documents,’ rather than
paragraphs or sentences); Engage Healthcare Commc’n, LLC v. Intellisphere, LLC, Civil Action
No. 12-cv-00787(FLW)(LHG), 2017 WL 3624262, at *3 (D.N.J. Apr. 26, 2017) (collecting
cases).
         Case 1:20-cv-02342-LKG Document 56 Filed 09/03/21 Page 3 of 6
Hon. A. David Copperthite
September 3, 2021
Page 3 of 6

       This Court should similarly reject the Individual Defendants’ redactions based on this
longstanding authority. For completeness, each of the four categories of withheld information is
addressed below.

       A. Personal and Confidential Information

         There is no basis for the Individual Defendants to redact “personal and confidential
information” from their employment records because the information is protected by the parties’
Confidentiality Order. ECF No. 28. The Confidentiality Order, in effect since December 2020
provides that information such as “employment, disciplinary, or other information that is of a
sensitive or private nature . . . as well as personal and family information of police officers” can
be designated “Confidential” to allow the parties to freely share such information while limiting
its dissemination to the public and third parties. See id. at 2. Despite designating all of their
personnel records “Confidential,” the Individual Defendants, without explanation or a legal
basis, nevertheless redacted significant portions of those records, precluding Plaintiffs from
viewing the information and rendering the Confidentiality Order superfluous. Redacting
unspecified personal and confidential information serves no purpose other than to allow the
Individual Defendants to unilaterally control the scope of discoverable information.

       The “personal and confidential” information contained in the Individual Defendants’
personnel records is discoverable. A law enforcement officer’s employment records are critical,
foundational documents in a wrongful conviction case where, as here, the officer’s conduct
during an official investigation is squarely at issue. The records must be read in their entirety—
without cumbersome redactions—to fully understand the officer’s employment history. The
heavily redacted records and the redaction log demonstrate that the Individual Defendants have
applied a sweeping definition of “personal and confidential information,” a generic phrase that
does not even justify the redactions in the first place. In addition to redacting the Individual
Defendants’ birth dates, prior addresses, and identifying information of family members, the
Individual Defendants have redacted probative information relating to their criminal background
and personal interview statements. The Individual Defendants have also redacted entire pages of
information and provided only generic descriptions on the redaction log, making it impossible to
discern the precise nature of the withheld information. See Exhibit 4 (describing documents
vaguely as “Reports”); see also Exhibit 3 (Individual Defendants’ redaction log).

        The arguments that the Individual Defendants have raised to shield their “personal and
confidential information” are the very arguments that they opposed in the parties’ Joint Motion
to Compel the State’s Attorney’s Office for Baltimore City (“SAO”) to Comply with Individual
Defendants’ Record Subpoena. See ECF No. 48. Both Plaintiffs and the Individual Defendants
agreed that the SAO could not redact the personal identifying information of non-parties because
such information was relevant and adequately protected by the parties’ Confidentiality Order.
See ECF No. 48 at 5. The Individual Defendants cannot credibly argue that the information in
their own personnel files—which they concede are discoverable and relevant to the named
Individual Defendants—is not subject to disclosure. Just as this Court ordered the SAO to
produce unredacted documents, the Individual Defendants should be required to do the same. See
ECF No. 51.
         Case 1:20-cv-02342-LKG Document 56 Filed 09/03/21 Page 4 of 6
Hon. A. David Copperthite
September 3, 2021
Page 4 of 6

       B. Medical Records

        The Individual Defendants cannot redact “medical records” from their personnel files for
the same reason that they cannot redact “personal and confidential information” from such files.
Information comprising “medical records” is covered by the Confidentiality Order, integral to
the Individual Defendants’ employment history with the BPD, and may lead to relevant and
admissible evidence. Plaintiffs produced their prison files without limitation of whether Plaintiffs
deemed it relevant to the case, and it is unreasonable for the Individual Defendants to unilaterally
withhold portions of their employment file.

       C. Records Post-Dating May 28, 1984

        The Individual Defendants also cannot thwart the Plaintiffs’ access to relevant evidence
by redacting and limiting discovery of their employment history to the date of Plaintiffs’
sentencing, May 28, 1984. First, the Individual Defendants’ position is contrary to law. As this
Court has recognized: “[r]elevancy cannot be reduced to mere chronology.” Costal Lab’ys, Inc.
v. Jolly, Civil Action Nos. RDB-20-2227, RDB-21-0137, 2021 WL 1599224, at *9 (quoting
United States v. Ramirez, 894 F.2d 565, 569 (2d Cir. 1990). As other courts have aptly stated,
“Evidence of subsequent events frequently sheds light upon, and thus assumes relevance in
relation to, antecedent acts. See United States v. Lara, 181 F.3d 183, 204 (1st Cir. 1999).

        Second, the Individual Defendants incorrectly assume that little-to-no personnel records
after Plaintiffs’ sentencing are relevant to the civil claims in this lawsuit. To the contrary, the
personnel files may contain performance reviews relating to the Individual Defendants’
investigation in the DeWitt Duckett homicide that occurred after Plaintiffs were convicted and
the case was closed. The personnel files may also contain training records related to key issues in
this case, such as the interrogation of juvenile witnesses or photo identification procedures. Such
information is critical to Plaintiffs’ misconduct claims, and the Individual Defendants’
categorical position that documents after a certain date are not discoverable should be rejected.

       D. Not Sustained Disciplinary Complaints

        The Individual Defendants have improperly redacted approximately 22 full pages of “Not
Sustained Disciplinary Records.” This Court has recognized that unsustained disciplinary records
of a defendant law enforcement officer are discoverable where the conduct complained of is
similar to the conduct at issue in the civil lawsuit. See Martin, 287 F.R.D. at 352 (D. Md. 2012).
Indeed, unsustained complaints “may demonstrate previous improper behavior and may impugn
the veracity of the defendants.” Id. Individual Defendants rely on Bellamy-Bey v. Baltimore
Police Department, 237 F.R.D. 391 (D. Md. 2006), yet ignore that this Court flatly rejected the
holding of that case in Martin. The Martin Court noted that Bellamy-Bey’s conclusion that
unsustained complaints are irrelevant is contrary to the more recent “strong judicial consensus
that unsustained complaints . . . should be discoverable, if the request is limited to factually
similar complaints.” Martin, 287 F.R.D at 353. Individual Defendant’s reliance on stale case law
demonstrates the hollowness of their claim.

        Counsel for the Individual Defendants proffered that the unsustained disciplinary records
at issue relate to a complaint of excessive force against Defendant Barrick from 1964. Given that
         Case 1:20-cv-02342-LKG Document 56 Filed 09/03/21 Page 5 of 6
Hon. A. David Copperthite
September 3, 2021
Page 5 of 6

the allegations in this case pertain to, inter alia, the use of threatening and coercive tactics to
compel juvenile witnesses to testify falsely, a prior complaint of excessive force is strikingly
similar and warrants further exploration.

    II. Likewise, the Individual Defendants’ Color Photographs Are Discoverable.

        This Court recently ruled that a nearly identical request for color photographs of officer
defendants in a wrongful conviction case were relevant and discoverable. In Johnson v.
Baltimore Police Department, et al., Civil No. ELH-19-698, ECF No. 97, Judge Boardman
concluded that the plaintiff’s requests for photographs of each defendant from the year of the
plaintiff’s arrest showing a clear view of the defendant’s torso and face and a clear view from the
shoulders up were relevant and appropriate for plaintiff to use to refresh a witness’s recollection
of events that occurred decades earlier. See ECF No. 97 at 2.

         Judge Boardman rejected the arguments that the Individual Defendants now repeat in this
case. In Johnson, as here, the plaintiff alleged that the officer defendants pressured a juvenile
witness to provide false testimony in the 1980s. Id. Judge Boardman concluded that the
photographs of the officer defendants from the time of the murder investigation and prosecution
were relevant because they “may aid in refreshing a witness’s memory about each defendant’s
role in the investigation and prosecution,” particularly where the underlying investigation and
prosecution occurred more than 30 years ago. Id. Judge Boardman was not persuaded by the
officer defendants’ argument that they would suffer unfair prejudice from a possible suggestive
photo identification by the plaintiff. Like the Plaintiffs here, the plaintiff in Johnson sought the
photographs to refresh witnesses’ recollections of past events, not to identify previously
unknown officers who were involved in Plaintiffs’ investigation and prosecution. See id.

        Finally, to the extent that the Individual Defendants argue that Plaintiffs’ request is
harassing or an invasion of their privacy, their arguments are meritless. The Individual
Defendants have no privacy interest in their physical appearance. Condon v. Reno, 972 F. Supp.
977, 991 (D.S.C. 1997), aff’d, 155 F.3d 453 (4th Cir. 1998), rev’d on other grounds, 528 U.S.
141 (2000). Even if such an interest existed for any person, the Individual Defendants cannot
claim it due to their visible public roles. Cf. Franks v. City of New York, No. 13-CV-623 JBW
VMS, 2013 WL 6002946, at *2 (E.D.N.Y. Nov. 12, 2013) (“Defendant offers no explanation for
why the requested photographs are protected by the law enforcement and official information
privileges, when the officers are publicly visible during the course of their duties.”). Each of the
Individual Defendants was a homicide detective employed by the BPD. They interacted daily, in
person, with members of the public as part of their duties as public servants. Any privacy
concerns that the Individual Defendants have can be addressed by the Confidentiality Order, if
necessary.

       For the forgoing reasons, Plaintiffs respectfully request that the Court order the
Individual Defendants to produce unredacted documents responsive to Plaintiffs’ Request No. 10
and color photographs pursuant to Request No. 18.
         Case 1:20-cv-02342-LKG Document 56 Filed 09/03/21 Page 6 of 6
Hon. A. David Copperthite
September 3, 2021
Page 6 of 6

                                   Respectfully,
                                           /s/
                                   Kobie A. Flowers (Bar No. 16511)
                                   kflowers@browngold.com
                                   Andrew D. Freeman (Bar No. 03867)
                                   adf@browngold.com
                                   Neel K. Lalchandani (Bar No. 20291)
                                   nlalchandani@browngold.com
                                   Chelsea J. Crawford (Bar No. 19155)
                                   ccrawford@browngold.com
                                   Anthony J. May (Bar No. 20301)
                                   amay@browngold.com
                                   Brown, Goldstein & Levy, LLP
                                   120 E. Baltimore Street, Suite 2500
                                   Baltimore, Maryland 21202
                                   Tel: (410) 962-1030
                                   Fax: (410) 385-0869

                                           /s/
                                   Larry A. Nathans (Bar No. 03023)
                                   nathans@nathanslaw.com
                                   Booth M. Ripke (Bar No. 25764)
                                   bripke@nathanslaw.com
                                   Nathans & Biddle LLP
                                   120 E. Baltimore Street, Suite 1800
                                   Baltimore, Maryland 21202
                                   Tel: (410) 783-0272
                                   Fax: (410) 783-0518

                                   Attorneys for Plaintiffs Alfred Chestnut,
                                   Andrew Stewart, Jr., and Ransom Watkins
